Title: To Thomas Jefferson from Cato P.B. O’Maddin, 20 March 1824
From: O’Maddin, Cato P.B.
To: Jefferson, Thomas


Honoured Sage,
Richmond,
20 March, 1824.
I am persuaded your superior knowledge of the world and its inhabitants, has long since taught you to be familiar with the addresses of persons unknown to you. Therefore an “Exile of Erin,” in this humble and desultory communication, with  respectful awe approaches the Author of that “Declaration of Independence,” which protects the  exile as well as the native, in this sacred asylum of oppressed man. Your name, revered legislator, was one of the first, that my republican parents, in oppressed Erin, taught me to lisp. Long did  I wish to behold him whom loved parents almost adored. Therefore, as soon as possible, after the sufferings of my ever dear father, and the confiscation of his property by the Satellites of the crazy tyrant of Great Britain; for being Major-General and Delegate of the Patriots in the South of Ireland, I came to this country; but with much difficulty escaped from the fangs of those vile slaves. Arrived in this land of rational freedom, I was anxiously wishing from time to time to behold the High-Priest of that goddess; but circumstances did not allow  me that felicity. Though upon my arrival, in Boston, I never stopped until I arrived in Washington, expecting to have the honour of seeing you there.Being a stranger in Washington, and nearly out of funds, I engaged as Assistant in the College of George-Town. Afterwards I engaged, as Private Tutor, with Dr. Davis, of Havre-deGrace, who was afterwards President of the Republican Senate of Maryland. I remained with this worthy and learned gentleman, about two years, teaching his children and studying medicine. Afterwards I studied and practised medicine with Dr. Thomas Kent, of Bladensburgh, until his death which was caused by fatigue, at the time of the incursion of the British to Bladensburgh. After that I taught a respectable School, in Prince George’s County, Md., at Mr. Francis Toulson’s, where I had the pleasure of seeing your nephew, Mr. Saml Carr, when on a visit to that worthy gentleman’s house. Afterwards I superintended a respectable Academy, near Queen-Ann, Prince-George’s County.Being from my infancy fond of revolutions, for whatever tended to the welfare and freedom of my fellow-man, I left a Salary of a thousand dollars a year, I had near Queen-Ann, for instructing twenty pupils, and embarked, in 1817, for S. America. I practised medicine in Buenos-Ayres, for a short time, after my arrival. After this I embarked at Bs. Ayres for the City of Paraguay—crossed the La Plata into the River, Parina—sailed through the immense internal Archipelago of that astonishing River, as far as the City of Santa Fé de Parina; where we were prevented from ascending higher by some armed vessels belonging to Bs Ayrs which were established between Santa Fé and the town of Parina, on the opposite side. For, at that time a civil war raged between the Buenos-Ayreans on the one side and the Santa-Fesinians and Artigas on the other. I was in four engagements along with the Portenos or Bs Ayrean troops against the other anarchists. Afterwards I returned disgusted to Bs Ayres.From thence I passed to the cities of Tucuman, Salta, and Mendoza. Thence across the Cordilleras of the Andes to Santiago de Chile, at the invitation of the virtuous and brave General O’Higgins, then Supreme Director; who soon after my arrival appointed me Lt. Col. of a Regt in the service of the Republic. I fought and bled at the head of that regiment—accompanied the Liberating Army under San Martin to Peru, where I fought and bled also. At last I got almost covered with wounds. And as a reward for my services I was appointed by the Chilian Government, Treasurer and First Commissary of the Navy of the Republic, with the rank and pay of Colonel, a lucrative and agreeable Station. But, alas! I did not long enjoy this otium cum dignitate, when an unprincipled conspiracy was formed against the virtuous O’Higgins, by a base domestic faction, which caused him and his adherents to retire in disgust, among which number I had the honour to be. For, I never could betray a friend nor serve a usurper. Though that very usurper Gen. Freyre would not accept my resignation but allowed me an unlimited leave of absence, with half pay.Therefore, I afterwards embarked at Valparaiso for this “land of the free,” and arrived in Philadelphia, last August. From thence I immediately proceeded to Mexico, in order to execute a secret commission for my friend, O’Higgins. And, after accomplishing the object of my mission, I returned to Pha. to unite myself in marriage with a lady, to whom I was engaged before going to South-America.After my  arrival I accomplished the object for which I returned. I married a lady who  possessed no fortune other then her virtues and talents. I beg leave, respected Sir, to give you some short Account of her. She is daughter of Mr. Mathias James O’Conway, an Irish patriot, and Rebecca Archer, a Pennsylvanian. She was born, at Havanna, but came to Pha. at the age of nine months. Her father is Author of an excellent Spanish Grammar, and several literary works. He has been a long time Interpreter and Professor of Languages. He was too generous to be rich. He had no other fortune to give his children except the best education. My wife received the best the United States could afford. In the early part of her life she was educated at the celebrated female Academy, at Emmetsburgh. She also superintended an Academy in Philadelphia.She can teach Orthography, Reading, Writing, Arithmetic, Grammar, Geography &c. also the French (which she speaks fluently), Spanish and Italian (which she speaks tolerably); Marking, Working Muslin, Sewing; Embroidery in gold and colours, and Tambouring; Art of making Artificial Flowers, Wax-work, and Fancy-Work of various Kinds; Music, Dancing (to her pupils, if required), Drawing and Painting. She would be willing to superintend a female Academy, could she meet with encouragement and a proper place to establish one (there being no vacancy here), and I would be willing to assist her in the laborious duties of the Academy. We must do this (meanwhile my funds are forthcoming from Chile) for we are getting out of funds. I have been under heavy expenses travelling for eight or nine months back. I likewise unfortunately laid out a considerable sum in the purchase of lands in Chile just before the last civil revolution, besides the Government as well as several individuals there are in my debt to a considerable amount, all which I left full power with my agent to settle, but which however cannot come to my aid for some time, therefore we must be industrious.Therefore, to you revered friend of man, we most humbly beg leave to make known our case, confidently hoping you will humanely favour us with your wise and wholesome advice and directions, by which we shall abide with due attention and respect, as from the mouth of Truth herself.We are informed that at Charlottesville there is a vacancy for a female Academy. If not there, probably, Sir, you may know of some other place. We would have no objection to go to any part of the Union, to superintend a School or Academy—or even to teach private tuition in a few families of respectability. Our terms would be moderate. We have no family whatsoever. We can make respectable references in Pha. Maryland, Washington, and even in Richmond; notwithstanding that, when we left  Pha. we had no idea of coming to Richmond, therefore brought no letters of introduction, the only person we know here was Dr. John Cullen, Professor of Chemistry and Anatomy. (We had an introduction to His Ex’y Governor Pleasants, a most amiable and worthy man. He visits where we Stop.) My object was, notwithstanding the distracted state of Chile, to return in the U. States, Commodore Hulls. But, unfortunately she sailed before we arrived, at Norfolk. Therefore we came up here as being healthier.Now, respected friend of man, we have no other alternative than to turn ourselves to industrious pursuits, for there is no opportunity of going to S. America, nor even if there was I have no funds. Probably my not being able to go might be all for the better.—When I was in Norfolk I applied to Capt. Carter, of the Peacock, for a passage, he told me he could accommodate myself but that he could not accommodate my wife; therefore I would not go; but I sent my dispatches, &c. to the care of Michl Hogan, Esqr Consul-Gen. of the U.S. at Valparaiso. Besides the references above alluded to, we have Satisfactory Papers, such as my Diploma from the University of San Felipe de Santiago de Chile, my Commission as Ministro Tesoraro de Marina together with other certificates relating to both of us. We have a tolerably good private library in five or six languages, together with some musical instruments, &c.—I employ myself occasionally when opportunity offers, in preparing the following Works for the Press: An Account of the Revolution in S. America. 2. Memoirs of Capt. Gen. Don Bernando O’Higgins. 3. A Circumstantial Relation of My Own Travels, &c. for nearly seven years in that country.Accompanying this I beg leave to send you the exact arms of Chile, hastily painted by my wife from a Drawing I gave her. She is not well acquainted with this species of Painting; but with that on Velvet and Satin, together with the Crayon she is well acquainted. However to testify to you her veneration and esteem  she has made this attempt, hoping you will view  them with indulgence, and recieve them as a small and humble testimony of our esteem and adoration of the Sage of Monticello.—May Heaven prolong your days free from pain and sickness, is the sincere and ardent prayer of him, who always was, is, and ever shall beYour most devoted Admirer and faithful humble Servant,Cato P. B. O’Maddin.